 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    KENNETH L MARTIN,                                      Case No. 2:19-cv-00925-RFB-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    STEVEN SISOLAK, et al.,
10                            Defendants.
11

12          Presently before the Court is plaintiff Kenneth L. Martin’s third application to proceed in

13   forma pauperis (ECF No. 9), filed August 8, 2019. The Court denied Plaintiff’s first application

14   to proceed in forma pauperis for failure to fully complete the first page of the application and for

15   failure to provide an inmate account statement from the last six months. (ECF No. 3). The Court

16   also denied Plaintiff’s second application to proceed in forma pauperis because it did not include

17   an inmate account statement for the last six months.

18          Plaintiff third application is now before the Court and it is also incomplete. Under 28

19   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking to proceed without

20   paying the filing fee must complete an application to proceed IFP and attach (1) an inmate

21   account statement for the past six months, and (2) a financial certificate from the institution where

22   he is incarcerated certifying the amount of funds in plaintiff’s inmate trust account at the

23   institution. If the plaintiff has been incarcerated at the institution for fewer than six months, the

24   certificate must show the account’s activity for the shortened period. LSR 1-2.

25          Here, Plaintiff’s third IFP application is incomplete because although he indicates in

26   response to question 1 that he is not employed, he does not complete 1(b) that requests the date of

27   last employment and the amount of the salary or wages per month that he received.

28
 1             Additionally, Plaintiff did not submit an inmate account statement for the past six months.

 2   The Court therefore will deny Plaintiff’s IFP application without prejudice. The Court will

 3   provide Plaintiff with one final opportunity to properly complete his IFP application or pay the

 4   full filing fee for this action. If Plaintiff chooses to file a fourth IFP application, then he must file

 5   a complete application including all the documents referenced in this Order.

 6             Moreover, the Court notes that Plaintiff has been provided multiple opportunities to

 7   correct the deficiencies in his IFP application. In fact, he previously filed Martin v. Henderson

 8   Police Department et al., Case No. 2:19-cv-839-RFB-DJA, and included a deficient IFP

 9   application in that case. Despite the Court’s Orders, Plaintiff has failed to take advantage of the

10   multiple opportunities to submit the required information to proceed IFP and his future failure to

11   timely comply with this order may result in a recommendation that this case be dismissed

12             IT IS THEREFORE ORDERED that Plaintiff’s Second Application to Proceed In Forma

13   Pauperis (ECF No. 6) is denied without prejudice.

14             IT IS FURTHER ORDERED that Plaintiff’s Third Application to Proceed In Forma

15   Pauperis (ECF No. 9) is denied without prejudice.

16             IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff a blank

17   application to proceed in forma pauperis by an inmate as well as the accompanying instruction

18   packet.

19             IT IS FURTHER ORDERED that by January 15, 2020, plaintiff must either: (1) file a

20   complete application to proceed in forma pauperis, on the correct form with complete financial

21   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

22   fee and the $50 administrative fee.

23             IT IS FURTHER ORDERED that failure to timely comply with this order may result in a

24   recommendation that this case be dismissed.

25             DATED: December 17, 2019

26

27
                                                             DANIEL J. ALBREGTS
28                                                           UNITED STATES MAGISTRATE JUDGE


                                                   Page 2 of 2
